16-2021-CA-000617-XXXX-MA Div: CV-A
Case 3:21-cv-00479-TJC-PDB Document 3 Filed 05/03/21 Page 1 of 9 PagelD 21

Filing # 120706872 E-Filed 02/02/2021 08:40:52 PM

IN THE CIRCUIT COURT OF THE
FOURTH JUDICIAL CIRCUIT, IN
AND FOR DUVAL COUNTY,
FLORIDA

SYLVIA BREWER, CASE NO.:
FLA BAR NO. 0739685
Plaintiff,
Vv.

WAL-MART STORES, INC.,

Defendant.
/

 

COMPLAINT
Plaintiff, SYLVIA BREWER, by her counsel, hereby sues Defendant, WAL-MART

STORES, INC., and alleges:

NATURE OF THE ACTION

 

1. This is an action brought under 42 U.S.C. §2000e et seq., as well as Chapter 760,
Florida Statutes, and the Age Discrimination in Employment Act of 1967 (ADEA), 29 U.S.C. §§
621 et seq.

2. This is an action involving claims which are, individually, in excess of Thirty
Thousand Dollars ($30,000.00), exclusive of costs and interest.

PARTIES

3. At all times pertinent hereto, Plaintiff, SYLVIA BREWER., has been a resident of
the State of Florida and was employed by Defendant. Plaintiff is a member of a protected class
due to her gender (female), her race (black), her age (over 40) and because she voiced opposition

to unlawful employment practices and was retaliated against thereafter.

1

ACCEPTED: DUVAL COUNTY, JODY PHILLIPS, CLERK, 02/03/2021 08:10:35 AM
Case 3:21-cv-00479-TJC-PDB Document 3 Filed 05/03/21 Page 2 of 9 PagelD 22

4, At all times pertinent hereto, Defendant, WAL-MART STORES, INC., has been
organized and existing under the laws of the State of Florida, or has operated thereunder. At all
times pertinent to this action, Defendant has been an "employer" as that term is used under the
applicable laws identified above.

CONDITIONS PRECEDENT

5. Plaintiff has satisfied all conditions precedent to bringing this action in that
Plaintiff filed a charge of discrimination with the Florida Commission on Human Relations.
This action is timely brought thereafter. Plaintiff also filed an administrative charge of
discrimination with the EEOC.

STATEMENT OF THE ULTIMATE FACTS

6. Plaintiff was employed as the Regional Human Resource Director for Defendant,
specifically over Region 3, which included substantial portions of Florida, Georgia and Alabama.

7. During the course of BREWER’s employment, despite her stellar and loyal work
performance, she was subjected to race discrimination, age discrimination, gender
discrimination, and retaliation by, among others, Heather Haberer, who is BREWER’s
supervisor.

8. The discrimination included, but was not limited to, differences in treatment
between BREWER and others similarly situated, based both on comparators and on a convincing
mosaic of evidence. Plaintiff was, by example only, held to different standards of performance,
was set up for failure through the application of standards over which Plaintiff had little or no
control, and was falsely accused of lacking the skills and abilities to perform her job.

9. On or about January 10, 2020, Plaintiff was told that, effective January 31, 2020,
Case 3:21-cv-00479-TJC-PDB Document 3 Filed 05/03/21 Page 3 of 9 PagelD 23

she would be terminated.

10. Defendant offered no alternative position. Plaintiff was harassed, subjected to a
hostile work environment and fired at least in part because of her race, her age, her gender, and
at least in part because she opposed unlawful employment practices. Plaintiff seeks all relief by
law.

11. Plaintiff has retained the undersigned to represent her interests in this cause and is
obligated to pay a fee for these services. Defendant should be made to pay said fee under the

laws referenced above.

COUNT I
GENDER DISCRIMINATION
12. Paragraphs 1-11 are realleged and incorporated herein by reference.
13. This is an action against Defendant for discrimination based upon gender brought

under 42 U.S.C. §2000e et seq. and Chapter 760, Florida Statutes.

14. Plaintiff has been the victim of discrimination on the basis of Plaintiff's gender in
that Plaintiff was treated differently than similarly situated male employees of Defendant and has
been subject to hostility and poor treatment on the basis, at least in part, of Plaintiff's gender.

15. Defendant is liable for the differential treatment and hostility towards Plaintiff
because it controlled the actions and inactions of the persons making decisions affecting Plaintiff
or it knew or should have known of these actions and inactions and failed to take prompt and
adequate remedial action or took no action at all to prevent the abuses to Plaintiff.

Furthermore, Defendant knowingly condoned and ratified the differential treatment of Plaintiff
as more fully set forth above because it allowed the differential treatment and participated in

same. Defendant's known allowance and ratification of these actions and inactions actions

3
Case 3:21-cv-00479-TJC-PDB Document 3 Filed 05/03/21 Page 4 of 9 PagelD 24

created, perpetuated and facilitated an abusive and offensive work environment within the
meaning of the statutes referenced above.

16. In essence, the actions of agents of Defendant, which were each condoned and
ratified by Defendant, were of a gender-based nature and in violation of the laws set forth herein.

17. The discrimination complained of herein affected a term, condition, or privilege
of Plaintiff's continued employment with Defendant. The events set forth herein lead, at least in
part, to adverse employment action being taken against Plaintiff.

18. Defendant's conduct and omissions constitutes intentional discrimination and
unlawful employment practices based upon gender in violation of 42 U.S.C. §2000e et seq. and
Chapter 760, Florida Statutes.

19. Asa direct and proximate result of Defendant's conduct described above, Plaintiff
has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,
inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses, along
with lost back and front pay, interest on pay, bonuses, and other benefits. These damages have

occurred in the past, are permanent and continuing.

COUNT I
RACE DISCRIMINATION
20. Paragraphs 1-11 are realleged and incorporated herein by reference.
21. This is an action against Defendant for discrimination based upon race brought

under 42 U.S.C. §2000e et seq., 42 U.S.C. §1981, and Chapter 760, Florida Statutes.
22. Plaintiff has been the victim of discrimination on the basis of Plaintiff’s race in
that Plaintiff was treated differently than similarly situated non-black employees of Defendant

and has been subject to hostility and poor treatment on the basis, at least in part, of Plaintiff's

4
Case 3:21-cv-00479-TJC-PDB Document 3 Filed 05/03/21 Page 5 of 9 PagelD 25

race.

23. Defendant is liable for the differential treatment and hostility towards Plaintiff
because it controlled the actions and inactions of the persons making decisions affecting Plaintiff
or it knew or should have known of these actions and inactions and failed to take prompt and
adequate remedial action or took no action at all to prevent the abuses to Plaintiff.

Furthermore, Defendant knowingly condoned and ratified the differential treatment of Plaintiff
as more fully set forth above because it allowed the differential treatment and participated in
same. Defendant's known allowance and ratification of these actions and inactions actions
created, perpetuated and facilitated an abusive and offensive work environment within the
meaning of the statutes referenced above.

24. In essence, the actions of agents of Defendant, which were each condoned and
ratified by Defendant, were of a race-based nature and in violation of the laws set forth herein.

25. The discrimination complained of herein affected a term, condition, or privilege
of Plaintiff's continued employment with Defendant. The events set forth herein lead, at least in
part, to adverse employment action being taken against Plaintiff.

26. Defendant's conduct and omissions constitutes intentional discrimination and
unlawful employment practices based upon race in violation of 42 U.S.C. §2000e et seq., 42
U.S.C. §1981, and Chapter 760, Florida Statutes.

27. | Asadirect and proximate result of Defendant's conduct described above, Plaintiff
has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,
inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses, along

with lost back and front pay, interest on pay, bonuses, and other benefits. These damages have
Case 3:21-cv-00479-TJC-PDB Document 3 Filed 05/03/21 Page 6 of 9 PagelD 26

occurred in the past, are permanent and continuing.

COUNT il
AGE DISCRIMINATION
28. Paragraphs 1-11 are realleged and incorporated herein by reference.
29. This is an action against Defendant for discrimination based upon age

discrimination brought under Chapter 760, Florida Statutes, and the Age Discrimination in
Employment Act.

30. Plaintiff has been the victim of discrimination on the basis of Plaintiffs age in
that Plaintiff was treated differently than similarly situated employees of Defendant who are
younger than Plaintiff and has been subject to hostility and poor treatment on the basis, at least in
part, of Plaintiffs age.

31. Defendant is liable for the differential treatment and hostility towards Plaintiff
because it controlled the actions and inactions of the persons making decisions affecting Plaintiff
or it knew or should have known of these actions and inactions and failed to take prompt and
adequate remedial action or took no action at all to prevent the abuses to Plaintiff.

Furthermore, Defendant knowingly condoned and ratified the differential treatment of Plaintiff
as more fully set forth above because it allowed the differential treatment and participated in
same. Defendant's known allowance and ratification of these actions and inactions actions
created, perpetuated and facilitated an abusive and offensive work environment within the
meaning of the statutes referenced above.

32. In essence, the actions of agents of Defendant, which were each condoned and
ratified by Defendant, were of an age-based nature and in violation of the laws set forth herein.

33. The discrimination complained of herein affected a term, condition, or privilege

6
Case 3:21-cv-00479-TJC-PDB Document 3 Filed 05/03/21 Page 7 of 9 PagelD 27

of Plaintiff's continued employment with Defendant. The events set forth herein lead, at least in
part, to Plaintiff's termination on contrived allegations.

34. Defendant's conduct and omissions constitutes intentional discrimination and
unlawful employment practices based upon age.

35. Asa direct and proximate result of Defendant's conduct described above, Plaintiff
has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,
inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses, along
with lost back and front pay, interest on pay, bonuses, and other benefits. These damages have
occurred in the past, are permanent and continuing.

COUNT IV
RETALIATION

36. Paragraphs 1-11 are hereby realleged and reincorporated as if set forth in full
herein.

37. | Defendant is an employer as that term is used under the applicable statutes
referenced above.

38. The foregoing allegations establish a cause of action for unlawful retaliation after
Plaintiff reported unlawful employment practices adversely affecting Plaintiff under 42 U.S.C §
2000e et seq., and Chapter 760, Florida Statutes, as well as under the ADEA.

39. The foregoing unlawful actions by Defendant were purposeful.

40. Plaintiff voiced opposition to unlawful employment practices during Plaintiff's
employment with Defendant and was the victim of retaliation thereafter, as related in part above.

41. Plaintiff is a member of a protected class because Plaintiff reported unlawful

employment practices and was the victim of retaliation thereafter. There is thus a causal
Case 3:21-cv-00479-TJC-PDB Document 3 Filed 05/03/21 Page 8 of 9 PagelD 28

connection between the reporting of the unlawful employment practices and the adverse
employment action taken thereafter.

42. As adirect and proximate result of the foregoing unlawful acts and omissions,
Plaintiff has suffered mental anguish, emotional distress, expense, loss of benefits,
embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity for the
enjoyment of life, and other tangible and intangible damages. These damages are continuing
and are permanent.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

(a) that process issue and this Court take jurisdiction over this case;

(b) that this Court grant all legal and equitable relief against Defendant under the

applicable counts set forth above, mandating Defendant's obedience to the laws

enumerated herein and providing other equitable relief to Plaintiff;

(c) enter judgment against Defendant and for Plaintiff awarding damages to Plaintiff

from Defendant for Defendant's violations of law enumerated herein;

(d) enter judgment against Defendant and for Plaintiff permanently enjoining

Defendant from future violations of federal law enumerated herein;

(e) enter judgment against Defendant and for Plaintiff awarding Plaintiff attorney's

fees and costs;

(f) grant such other further relief as being just and proper under the circumstances;

(g) reinstate Plaintiff to the same or a substantially similar position, and restore all her

lost benefits, including credit for ttme worked and all lost retirement benefits, as well as

other equitable relief intended to make Plaintiff whole.
Case 3:21-cv-00479-TJC-PDB Document 3 Filed 05/03/21 Page 9 of 9 PagelD 29

DEMAND FOR TRIAL BY JURY
Plaintiff hereby demands a trial by jury on all issues herein that are so triable.

DATED this 2" day of February, 2021.

Respectfully submitted,

/s/ Marie A. Mattox

Marie A. Mattox [FBN 0739685]
MARIE A. MATTOX, P. A.

203 North Gadsden Street
Tallahassee, FL 32303
Telephone: (850) 383-4800
Facsimile: (850) 383-4801
Marie@mattoxlaw.com
Secondary emails:
marlene@mattoxlaw.com

ATTORNEYS FOR PLAINTIFF
